DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-18,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al (US 2014/0027951) in view of Kosmowski (US 7638731) and Hosseini (US 2015/0034613;JP 2015/030040).
Srinivas discloses for claim 1: 1. A method for filamenting a dielectric workpiece having a thickness (para 50,51,52,53,54,55-thin sheets) that varies spatially and/or a boundary surface that has a curvature (para 55,64)with a radius between 0.1 m and 10 m(para 65,55,70,74,implicit , consumer devices like applicant,fig 3-7), the method comprising:providing the dielectric 

The intended use tracks that of applicant. Determination of features of a workpiece is implicit because para 81 teaches feedback from a laser monitoring sensor and such is conventional even based upon the foreign references cited by applicant in IDSs. Starting point and alignment based upon features is implicit as software and programming are used relative to material and physical features such as thickness in para 55,56,57,58,87,88.
Kosmowski (US 7638731) teaches the determining step comprising calculating a local curvature or local tangent at a point of incidence of the laser beam and determining a direction of a surface normal vector on a basis thereof: 
An efficient method of and a system for performing topography measurement facilitates increasing laser machining throughput. Topography measurements at multiple points on a target specimen or continuous real time measurement and monitoring of the target specimen surface topography and target specimen thickness can be performed during a laser machining process. Measurement of the thickness of the target specimen to be laser machined would permit fine tuning of laser energy delivered and result in higher quality target material removal. (abstract)

See par 30, 35-40 teaching displacement distance 108, fig 5,6,10A, 10 B teaching calculating a local curvature or local tangent at a point of incidence of the laser beam and determining a direction of a surface normal vector on a basis thereof 102, 106.
  

    PNG
    media_image1.png
    835
    613
    media_image1.png
    Greyscale
                           
    PNG
    media_image2.png
    674
    514
    media_image2.png
    Greyscale


Hosseini teaches calculating a local curvature or local tangent at a point of incidence of the laser beam and determining a direction of a surface normal vector on a basis thereof in the abstract, para 225-970,227-depth less than 10 um, 214-stacks,fig 18c, 252.
Hosseini also discloses a method for filamenting a dielectric workpiece (abstract)having a thickness (para 253)that varies spatially(para 197,153) and/or a boundary surface (para 223 depth,size of filament,track location)that has a curvature with a radius between 0.1 m and 10 m(fig 15,para 148 curvilinear,implicit considering wide range), the method comprising: providing the dielectric workpiece(315,para 202,213,253 glass); predefining a course line of a filament zone in the workpiece(para 148,14979,81,101,147,148,154 path); providing a laser 

The advantage is to facilitate increasing laser machining output and improve workpiece processing accuracy.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivas with conventional use, determination and starting 

3. The method as claimed in claim 1, wherein the workpiece has a thickness between 0.5 and 20 mm(para 55).

4. The method as claimed in claim 1, wherein the determining step comprises determining the surface contour using a technique selected from the group consisting of confocal optical measurement, laser triangulation, light-section technology, optical coherence tomography, and two- dimensional interferometric techniques(implicit, conventional, optimization).

5. The method as claimed in claim 1, wherein the moving step comprises moving a point of incidence of the laser beam and/or moving the workpiece(para 79,97,fig 9).

6. The method as claimed in claim 1, wherein the filaments closer to the boundary surfaces of the workpiece facing away from the laser radiation are generated first(1010,para 59-inside/outside).

7. A method for filamenting a dielectric workpiece having a thickness that varies spatially and/or a boundary surface that has a curvature with a radius between 0.1 µm and 10 m(relative to product), the method comprising: providing the dielectric workpiece; predefining a course line of a filament zone in the workpiece(implicit); providing a laser processing device having a laser 

8. The method as claimed in claim 1, further comprising repeating the subjecting and moving steps so that the filaments extend from one of the boundary surfaces to an opposite one of the boundary surfaces so as to pierce the workpiece and produce a surface with holes(para 59,78 inside/outside).

9. The method as claimed in claim 1, wherein the filaments are formed as tubular cavities such that a length of the tubular cavities is greater than a diameter of the tubular cavities, and wherein the workpiece has areas within the filament zone surrounding the filaments that have a greater 

10. The method as claimed in claim 1, wherein the subjecting step comprises forming a cavity in the workpiece from a complete plasma formation and/or a plasma explosion in the workpiece.(para 22 ablate)

11. The method as claimed in claim 1, further comprising adjusting a shape of the laser beam such that the laser radiation is focused in a line focus during the laser pulse, wherein the line focus is distinguished by a channel of high light intensity which has a length of 10 mm or less and a diameter of 10 m or less(para 20,21,58,80,59,75 program,software,optimization).

12. The method as claimed in claim 11, wherein the adjusting step comprises using a converging lens, and/or an axicon, and/or a diffractive optical element, and/or a diffraction grating of circular concentric lines, and/or a computer-generated hologram to adjust the shape(para 77).

13. The method as claimed in claim 1, wherein the moving step comprises guiding the laser beam by a robot using optical fibers and/or a mirror such that the laser beam is directed onto one of the boundary surfaces facing the laser radiation at an angle between 750 and 1050 taking into account the surface contour of the workpiece so that the laser radiation is in a direction normal to the surface(para 80,fig 2, para 64 round,triangle,66 any angle).



15. The method as claimed in claim 1, wherein after completion of the repeating step, the workpiece is weakened along the filament zone(para 90,91-95,96 removal step,81 sensor,85).

16. The method as claimed in claim 1, further comprising producing cracks between the filaments(para 92 cracks filled in).

17. The method as claimed in claim 16, wherein the producing step comprises inducing thermomechanical stresses along the filament zone(para 91).

18. The method as claimed in claim 1, wherein the workpiece is glass(para 21 glass).
21. (New) The method as claimed in claim 1, further comprising determining relative positions of a top surface to a bottom surface of the workpiece to determine the thickness, curvature or scattering center(para 81, feedback from a laser monitoring sensor, 55,47 thickness, properties of surface, fig 4,conventional, para 59,75,55, para 79,52 measure surface,fig 4,para 97 fig 9,10 positioning material/laser,70,74). Claim 21 is implicit and conventional, see preceding rejection. See Kosmowski (US 7638731): 
An efficient method of and a system for performing topography measurement facilitates increasing laser machining throughput. Topography measurements at multiple points on a target specimen or continuous real time measurement and monitoring of the target specimen surface topography and target specimen thickness can be performed during a laser machining process. Measurement of the thickness of the 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See CN 101291770 and US 2015/0038313 for related references of the presently claimed invention.
Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive. The reference is directed to multiple structures (para 66,147, fig 4) and in which feature are determined (para 52 surface, para 55 thickness) as are position and alignment (para 97,70,74,fig 9,10) with respect to a feature. Kosmowski and Hosseini teach the feature of former claim 2 which was included into claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761